Citation Nr: 1435585	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-33 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for a lumbar strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which assigned a 20 percent disability for the Veteran's lumbar strain effective December 15, 2008-the day after his separation from service.

In August 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge.

In June 2013, pursuant to 38 U.S.C.A. § 7103 (West 2002), the Board initiated a motion for reconsideration of its February 5, 2013 decision.  Because of the Board's grant of reconsideration, the February 5, 2013 Board decision, solely with respect to the issue of entitlement to an initial disability rating in excess of 20 percent for a lumbar strain, was vacated as a matter of law.  The Board remanded the claim in October 2013.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.






FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not characterized by ankylosis, or by intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  The Veteran's right lower extremity radiculopathy associated with lumbar strain is best characterized as mild.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5237 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for right lower extremity radiculopathy associated with lumbar strain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.124a DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The issues arise from a disagreement with the initial disability ratings that were assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  The VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

The Veteran's claim was remanded by the Board for additional development in October 2013.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA obtained an adequate medical examination report in December 2013.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA provided the Veteran with a hearing before a Veterans Law Judge (VLJ) in August 2011.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, because the underlying decision was subject to reconsideration, the VLJ before whom the Veteran testified is not involved in this decision.  38 C.F.R. §§ 19.11(c), 20.707 (2013). 

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The RO has evaluated the Veteran's lumbar spine disability at 40 percent under 38 C.F.R. § 4.71a, DC 5237, and his right lower extremity radiculopathy at 10 percent under 38 C.F.R. § 4.124a, DC 8520-both as of December 15, 2008.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that disability ratings in excess of 40 percent for the lumbar spine and 10 percent for the right lower extremity, respectively, are not warranted.  See 38 C.F.R. §§ 4.71a, 4.124a.

Specifically, the November 2008 and October 2013 VA examiners found no ankylosis of the lumbar spine, and no IVDS.  Further, the October 2013 examiner found that the Veteran's right lower extremity radiculopathy was mild, consistent with mild incomplete paralysis of the sciatic nerve.  Because a schedular rating for the spine in excess of 40 percent requires unfavorable ankylosis or IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, no higher rating for the Veteran's lumbar spine is warranted.  Similarly, because the Veteran's right lower extremity radiculopathy does not result in symptoms commensurate with moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve, or with complete paralysis thereof, no higher rating for his right lower extremity radiculopathy is warranted.

The Board further finds that no additional rating for the Veteran's left lower extremity is warranted because the October 2013 examiner found that it was not affected, and the sciatic nerve to the left lower extremity was normal.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's lumbar spine and right lower extremity radiculopathy disabilities, such as pain, limited motion, and mild incomplete paralysis.  The rating criteria are therefore adequate to evaluate both disabilities, and referral for consideration of an extraschedular rating is not warranted.  The Board thus finds that referral for consideration of an extraschedular rating is unwarranted.

Finally, the Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The December 2013 VA examiner found that the Veteran's thoracolumbar spine does not impact his ability to work.  Thus, TDIU is not warranted by the record.









							(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 40 percent for a lumbar spine disability is denied.

An initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.






____________________________		____________________________
     JACQUELINE E. MONROE				MARJORIE A. AUER
           Veterans Law Judge			 	             Veterans Law Judge
     Board of Veterans' Appeals			     Board of Veterans' Appeals



____________________________
STEVEN D. REISS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


